Name: Council Regulation (EC) No 2198/94 of 9 September 1994 extending the provisional anti-dumping duty on imports of certain watch movements originating in Malaysia and Thailand
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 10 . 9. 94 Official Journal of the European Communities No L 236/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EC) No 2198/94 of 9 September 1994 extending the provisional anti-dumping duty on imports of certain watch movements originating in Malaysia and Thailand THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2423/88 of 11 July 1988 on protection against dumped or sub ­ sidized imports from countries not members of the Euro ­ pean Economic Community ('), and in particular Article 11 thereof, Having regard to the proposal from the Commission, Whereas Commission Regulation (EC) No 1 076/94 (2) imposed a provisional anti-dumping duty on imports of certain watch movements originating in Malaysia and Thailand ; Whereas examination of the facts has not yet been completed and the Commission has informed the ex ­ porters known to be concerned of its intention to propose an extension of the validity of the provisional duty for an additional period of two months ; Whereas the exporters have raised no objections, HAS ADOPTED THIS REGULATION : Article 1 The validity of the provisional anti-dumping duty on imports of certain watch movements originating in Malaysia and Thailand imposed by Regulation (EC) No 1076/94 is hereby extended for a period of two months. It shall cease to apply if, before the expiry of that period, the Council adopts definitive measures or the proceeding is terminated pursuant to Article 9 of Regula ­ tion (EEC) No 2423/88 . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 September 1994. For the Council The President Th. WAIGEL (') OJ No L 209, 2. 8 . 1988 , p. 1 . Regulation as last amended by Regulation (EC) No 522/94 (OJ No L 66, 10 . 3 . 1994, p. 10). (2) OJ No L 120, 11 . 5. 1994, p . 3 .